NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                _________________

                                    No. 20-2364



                             ANTHONY MAMMANA,
                                        Appellant

                                         v.

                              LIEUTENANT BARBEN
                                JOHN DOES (1-10)



                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                           (D.C. Civil No. 4-17-cv-00645)
                      District Judge: Hon. Matthew W. Brann


                               Argued March 17, 2021

           Before: SHWARTZ, MATEY, and TRAXLER,* Circuit Judges.

                            (Opinion filed: May 21, 2021)


Carlton E. Forbes [ARGUED]
David M. Zionts
Covington & Burling
850 10th Street, N.W.
One City Center
Washington, DC 20001

      *The Honorable William B. Traxler, Senior Circuit Judge, United States Court of
Appeals for the Fourth Circuit, sitting by designation.
Matthew B. Weisberg
Weisberg Law
7 South Morton Avenue
Morton, PA 19070

Samuel Weiss
Rights Behind Bars
416 Florida Avenue N.W.
#26152
Washington, DC 20001
             Counsel for Appellant

David J. Freed
Navin Jani [ARGUED]
Office of the United States Attorney
Middle District of Pennsylvania
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
              Counsel for Appellee Lieutenant Barben



                                        OPINION**


MATEY, Circuit Judge.

       In a prior decision, we held that, if the allegations were true, then Anthony

Mammana pleaded a claim that Lieutenant Barben violated his Eighth Amendment rights

during his incarceration at Allenwood Federal Correctional Institution. Now, we consider

whether Mammana can sue Barben to recover damages for that injury. The answer comes

from a long line of decisions creating, and then sharply limiting, implied rights of action

for constitutional torts. Those decisions give Congress, and not the courts, responsibility


       **
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
                                              2
for creating new remedies for injuries caused by federal officers. Congress has not created

such a remedy here and Mammana’s claims are meaningfully distinct from any prior cases

in which the Supreme Court has recognized a Bivens claim. For that reason, we will affirm

the District Court’s grant of Barben’s motion for judgment on the pleadings.

                                     I. BACKGROUND

       We summarize the facts drawing from our prior decision. While incarcerated at

Allenwood FCI,1 Mammana reported illness following meals. A visit to the medical ward

led to an evaluation by the resident psychologist. Finding no psychological causes for the

discomfort, Mammana returned to the medical ward. But the medical assistant refused

Mammana entry until the psychologist intervened on his behalf. Angered by this incident,

the assistant filed a report that caused Mammana’s placement in administrative

segregation. Then, when Mammana refused a second transfer, Lieutenant Barben ordered

Mammana placed in the separate administrative space known internally as the “Yellow

Room.”2



       1
          Mammana pleaded guilty to one count of conspiracy to distribute and possess with
intent to distribute methamphetamine, more than five kilograms of cocaine, and marijuana
in violation of 21 U.S.C. § 846. Plea Agreement, United States v. Mammana, 07-cr-00040
(M.D. Pa. Dec. 29, 2008), ECF No. 114. In 2011, he was sentenced to 78-months’
imprisonment, but in 2015, the District Court reduced his sentence to 63-months’
imprisonment. Order, United States v. Mammana, 07-cr-00040 (M.D. Pa. Apr. 8, 2015),
ECF No. 218.
        2
          The Yellow Room is a cell within administrative segregation that has extra bright
lights and yellow walls that reflect and intensify that light. It is kept at very cold
temperatures and has an ultra-thin mattress. When an inmate receives the “Yellow Room
treatment,” he is stripped of his standard uniform and forced to wear a “see-through thin”
alternative, he is deprived of any blankets or sheets, and the lights are kept on for twenty-
four hours a day. (App. at 24.) In Mammana’s case, he was also deprived a pillow,
                                             3
       Mammana spent four days confined in the Yellow Room before he was transferred

back to general administrative segregation.

       A disciplinary hearing on the medical assistant’s complaint found no wrongdoing

by Mammana. After serving his sentence, Mammana sued Barben (and several John Doe

defendants) alleging Eighth Amendment violations resulting from his Yellow Room

treatment. Barben moved to dismiss, arguing Mammana’s complaint failed to state a claim

under the Eighth Amendment. The District Court agreed, concluding Mammana failed to

allege a plausible constitutional violation. We reversed that decision and held the alleged

“denial of the minimal civilized measure of life’s necessities, in particular, warmth and

sufficient sleep,” was enough to state a claim under the Eighth Amendment. Mammana v.

Fed. Bureau of Prisons, 934 F.3d 368, 374 (3d Cir. 2019) (Mammana I) (citations and

quotation marks omitted).

       On remand, after Mammana amended his complaint, Barben moved for judgment

on the pleadings under Fed. R. Civ. P. 12(c) claiming that Mammana lacked a cause of

action under Bivens. The District Court granted the motion, reasoning that this case

presented a new Bivens context and, while Mammana had no alternative remedy, there

were special factors counseling against expansion. Mammana timely appealed.3




washcloths, towels, toothpaste, a toothbrush, and toilet paper, and the guards chided and
mocked him all night.
        3
          The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291. We review a granted motion for judgment on the
pleadings de novo. Bedoya v. Am. Eagle Express, Inc., 914 F.3d 812, 816 n.2 (3d Cir.
2019).
                                              4
                                     II. DISCUSSION

       As we recently recounted, “[t]he law now codified as 42 U.S.C. § 1983 was first

passed by Congress in the Civil Rights Act of 1871. The 1871 Act created a federal cause

of action allowing citizens to sue a state or local official in federal court for violating

‘constitutional rights, privileges and immunities’ through an ‘abuse of his position.’” Fogle

v. Sokol, 957 F.3d 148, 156–57 (3d Cir. 2020) (footnote omitted) (quoting Monroe v. Pape,

365 U.S. 167, 172 (1961)). But Congress did not allow for suits against federal officers, a

decision the legislature has not revisited in more than 150 years.

       Despite that legislative choice, in 1971, the Supreme Court located an implied right

of action for damages in the Constitution, available against officials acting under the color

of federal law. Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388, 397 (1971). But in several cases spanning decades of review, the Court has since

“adopted a far more cautious course before finding implied causes of action” because when

asked “who should decide whether to provide for a damages remedy, Congress or the

Courts[,] [t]he answer most often will be Congress.” Ziglar v. Abbasi, 137 S. Ct. 1843,

1855, 1857 (2017) (internal citation and quotation marks omitted). Perhaps because the

Court has “cabined the doctrine’s scope, undermined its foundation, and limited its

precedential value,” Hernandez v. Mesa, 140 S. Ct. 735, 752–53 (2020) (Thomas, J.,

concurring) (Hernandez II), “expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.” Abbasi, 137 S. Ct. at 1857 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)).

       But while Bivens claims are disfavored, they do not automatically fail. Abbasi

provides a two-part framework for determining when a Bivens claim is cognizable. First,

                                             5
we ask whether the Bivens claim arises in a new context. Id. at 1859. If it does, then the

court must determine whether there are “special factors counselling hesitation” against

expanding Bivens. Id. at 1857. See also Mack v. Yost, 968 F.3d 311, 317 (3d Cir. 2020).

Finding any special factors defeats the action as we must “reject the request” to recognize

a Bivens claim. Hernandez II, 140 S. Ct. at 743.4

       A.       Mammana’s Case Presents a New Bivens Context

       A case presents a new Bivens context if it “is different in a meaningful way from

previous Bivens cases decided by [the Supreme] Court.” Abbasi, 137 S. Ct. at 1859. So a

new-contexts inquiry begins by looking at the existing Bivens contexts against which a new

case can be compared. Only decisions by the Supreme Court—and not those by our Court

or any other circuit court—are relevant. See Mack, 968 F.3d at 319 (citing Bistrian v. Levi,

912 F.3d 79, 95 (3d Cir. 2018)).

       The Supreme Court has recognized Bivens claims three times: 1) the Fourth

Amendment search-and-seizure in Bivens, 2) a Fifth Amendment sex-discrimination claim

in Davis v. Passman, 442 U.S. 228 (1979), and 3) “in Carlson v. Green, 446 U.S. 14 (1980),

a federal prisoner’s Eighth Amendment claim for failure to provide adequate medical

treatment.” Hernandez II, 140 S. Ct. at 741. Here, all agree that of these three, only Carlson

is relevant.5


       4
         Of course, a successful Bivens claim must also adequately allege the violation of
a constitutional right. See, e.g., Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017) (per
curiam) (Hernandez I). Mammana I already determined that Mammana’s claim adequately
alleged an Eighth Amendment violation. 934 F.3d at 374.
       5
         Mammana urges us to consider a fourth Supreme Court decision, Farmer v.
Brennan, 511 U.S. 825 (1994). In Farmer, the Court considered a claim under the Eighth
                                              6
       Carlson involved an allegation that prison officials were deliberately indifferent to

an inmate’s medical needs during a severe asthma attack. 446 U.S. at 16 & n.1. But little

links Carlson to Mammana’s claims beyond federal prison employees and alleged Eighth

Amendment violations. Mammana alleges Barben violated the Eighth Amendment through

his “deliberate indifference to the substantial risk of harm posed by Mr. Mammana’s

mistreatment in the Yellow Room.” (Opening Br. at 15.) Mammana challenged “his

confinement in a chilled room with constant lighting, no bedding, and only paper-like

clothing.” Mammana I, 934 F.3d at 370. All of which “bear little resemblance to . . . a claim

against prison officials for failure to treat an inmate’s asthma.” Abbasi, 137 S. Ct. at 1860.

And the Supreme Court has made clear that “even a modest extension [of Bivens] is still

an extension,” id. at 1864, and “[a] claim may arise in a new context even if it is based on

the same constitutional provision as a claim in a case in which a damages remedy was

previously recognized.” Hernandez II, 140 S. Ct. at 743.




Amendment brought by a federal inmate who alleged prison officials failed to provide
appropriate protection from prisoner violence. Id. at 829. The Court reversed a grant of
summary judgment and allowed the claim to proceed without ever discussing Bivens or the
availability of an implied cause of action. Id. at 851. We characterized Farmer as
“recogniz[ing] a failure-to-protect [Bivens] claim under the Eighth Amendment.” Bistrian
v. Levi, 912 F.3d 79, 91 (3d Cir. 2018). Yet the Supreme Court declined to list failure-to-
protect, or Farmer, as a Bivens claim in Hernandez II, decided two years post-Bistrian.
Hernandez v. Mesa, 140 S. Ct. 735, 741 (2020) (Hernandez II). But we need not consider
that tension today. Mammana does not bring a failure-to-protect claim and makes no
allegations of prisoner-on-prisoner violence. So while his claim might appear much like
the holding in Farmer, “once we look beyond the constitutional provisions invoked . . . , it
is glaringly obvious that [Mammana’s] claims involve a new context, i.e., one that is
meaningfully different” from Farmer. Hernandez II, 140 S. Ct. at 743.
                                              7
       B.     Special Factors Counsel Hesitation to Expand Bivens

       Beginning in Bivens, the Supreme Court has consistently cautioned courts against

recognizing an implied cause of action against federal officers if there were any “special

factors counseling hesitation in the absence of affirmative action by Congress.” Bivens,

403 U.S. at 396. And in recent years, the Court has clarified that standard. “The necessary

inference . . . is that the inquiry must concentrate on whether the Judiciary is well suited,

absent congressional action or instruction, to consider and weigh the costs and benefits of

allowing a damages action to proceed.” Abbasi, 137 S. Ct. at 1857–58. If a court “ha[s]

reason to pause before applying Bivens in a new context or to a new class of defendants,”

Hernandez II, 140 S. Ct. at 743, then there are special factors counseling hesitation.

       From that direction, we have recognized two “particularly weighty” special factors:

1) the availability of alternate remedies; and 2) separation-of-powers concerns. Mack, 968

F.3d at 320 (quoting Bistrian, 912 F.3d at 90). And here, significant separation-of-powers

concerns abound. As Abbasi explained, “legislative action suggesting that Congress does

not want a damages remedy is itself a factor counseling hesitation” and Congress’s

omission of a “standalone damages remedy against federal jailers” when it passed the

Prison Litigation Reform Act post-Carlson “suggests Congress chose not to extend the

Carlson damages remedy to cases involving other types of prisoner mistreatment.” Abbasi,

137 S. Ct. at 1865. While we have rejected the argument that Congress’s inaction in this

arena “suggests that Congress did not want a damages remedy against prison officials for

constitutional violations,” Mack, 968 F.3d at 324, because the PLRA “cannot rightly be

seen as dictating that a Bivens cause of action should not exist at all,” Bistrian, 912 F.3d at

                                              8
93, congressional silence on prison litigation can still counsel hesitation in some contexts,

especially when the prisoner mistreatment alleged is different and quite more general than

that alleged in Carlson.6

       Mammana’s claim warrants hesitation. Candidly, he asks for a new implied cause

of action to sue federal prison officials for unconstitutional conditions of confinement, a

step never taken by the Supreme Court nor any circuit court.7 “Heeding the reasoning in

Abbasi, we must be reluctant to ‘establish whole categories of cases in which federal

officers must defend against personal liability claims in the complex sphere of litigation.’”

Bistrian, 912 F.3d at 95 (quoting Abbasi, 137 S. Ct. at 1858). Recognizing such a broad

new category of claims would step well into the lawmaking privilege delegated only to

Congress, and well over the bounds of our limited constitutional power. See Alexander v.



       6
         This is especially true when recognizing a new Bivens claim would “establish
whole categories of cases in which federal officers must defend against personal liability
claims in the complex sphere of litigation.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1858 (2017);
see also Mack v. Yost, 968 F.3d 311, 324 (3d Cir. 2020). As Mack noted, in such
circumstances, “Bivens expansion would be an inappropriate exercise of judicial power.”
Id. at 325. While we have not foreclosed the possibility that there may be future cases
where “judicial intervention is needed to fulfill our obligation to faithfully uphold the
Constitution,” id., today, we follow in the footsteps of Mack and again “exercise restraint
and allow Congress to decide whether to redress the harm present in these types of cases.”
Id. After all, “separation-of-powers principles should be central to [Bivens] analysis”
because “[m]ost often it will be Congress,” and not the courts, deciding to authorize a
damages suit. Abbasi, 135 S. Ct. at 1848.
       7
         Our dissenting colleague notes that a recent unpublished opinion in the Ninth
Circuit concluded an Eighth Amendment conditions-of-confinement claim did not present
a new Bivens context. Reid v. United States, 825 F. App’x 442, 444 (9th Cir. 2020) (per
curiam). But another recent unpublished opinion reached the opposite conclusion, holding
a similar conditions-of-confinement claim did present a new Bivens context. Schwarz v.
Meinberg, 761 F. App’x 732, 734 (9th Cir. 2019) (per curiam). So we decline to rely on
either non-precedential panel view as persuasive.
                                             9
Sandoval, 532 U.S. 275, 286–87 (2001) (“Like substantive federal law itself, private rights

of action to enforce federal law must be created by Congress.”); Abbasi, 137 S. Ct. at 1856

(“[I]t is a significant step under separation-of-powers principles for a court to determine

that it has the authority, under the judicial power, to create and enforce a cause of action

for damages against federal officials in order to remedy a constitutional violation.”).

       That is a special factor counseling hesitation to expand Bivens. Because we pause,

we must “reject the request” to recognize this new Bivens context. Hernandez II, 140 S.

Ct. at 743.

                                    III. CONCLUSION

       For these reasons, we will affirm the District Court’s grant of the Appellee’s motion

for judgment on the pleadings.




                                             10
SHWARTZ, J. dissenting.

       Today we consider whether a federal prisoner may sue a federal corrections officer

based upon inhumane conditions of confinement that violate the Eighth Amendment right

to be free from cruel and unusual punishment. Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), allows lawsuits against federal

officers for violations of the Constitution in certain identified contexts as well as when

there are no special factors counseling hesitation against allowing a claim in a new

context to proceed. Because the present case does not present a new context, and, even if

it were a new context, the special factors do not counsel against recognizing a conditions

of confinement claim, I would vacate the order granting Lieutenant Barben judgment on

the pleadings.

                                              I

       Anthony Mammana served some of his seven-year sentence at Allenwood Low

Federal Correctional Institution. While incarcerated at Allenwood, Mammana began to

suffer from a medical condition and sought treatment. After several visits to the medical

unit, a medical assistant accused Mammana of harassment, stalking, and interfering with

the performance of her prison duties. Her accusation was ultimately determined to be

unfounded.

       Before the medical assistant’s complaint was resolved, however, prison officials

placed Mammana in administrative segregation. Mammana objected because his

proposed cellmate had a reputation for sexually assaulting his fellow prisoners. When

Lieutenant Barben learned that Mammana refused to be transferred, he directed that

                                              1
Mammana be placed in the so-called “Yellow Room” for four days and given the

“Yellow Room treatment.” JA 24. Mammana alleged that (1) the Yellow Room had

continuous lighting, bright yellow walls, an extremely cold temperature, and a thin

mattress on a metal bed frame; and (2) while there, he was provided with only thin

“paper-weight clothing” and was given no sheets, blankets, or toiletries, such as

toothpaste, a toothbrush, and toilet paper. JA 24-25. Prison staff also allegedly taunted

Mammana while he was in the Yellow Room, asking him when he was “ready to tap

out.” JA 25. Mammana continued to feel ill and requested medical treatment, but his

requests were denied.

       Mammana thereafter sued Lieutenant Barben and others for, among other things, a

violation of his Eighth Amendment right to be free from cruel and unusual punishment.

The District Court has twice dismissed Mammana’s Eighth Amendment claim. We

vacated the first dismissal order and remanded, concluding that “Mammana’s alleged

deprivations and exposure reflect more than the denial of a comfortable prison, but rather

[constituted] the denial of the minimal civilized measure of life’s necessities, in

particular, warmth and sufficient sleep.” Mammana v. Fed. Bureau of Prisons, 934 F.3d

368, 374 (3d Cir. 2019) (quotation marks, alteration, and citations omitted). On remand,

Lieutenant Barben moved for, and the District Court granted him, judgment on the

pleadings, holding that Mammana may not bring a Bivens claim based upon inhumane

conditions of confinement.

                                              II

                                              A

                                              2
      The first issue in this case is whether an Eighth Amendment conditions of

confinement claim is cognizable under Bivens. To answer this question, I begin with a

review of the Bivens doctrine.

      In Bivens, the Supreme Court recognized an implied cause of action for damages

against federal officials who violate an individual’s Fourth Amendment right to be free

from an unreasonable search because, in part, damages are a historically recognized

“remedy for an invasion of personal interests in liberty.” 403 U.S. at 395, 397. The

Supreme Court subsequently extended Bivens to permit claims against individual federal

officers for gender discrimination based on the Fifth Amendment Due Process Clause,

Davis v. Passman, 442 U.S. 228, 248-49 (1979), and for inadequate prison medical

treatment in violation of the Eighth Amendment’s prohibition of cruel and unusual

punishment, Carlson v. Green, 446 U.S. 14, 17-19 (1980).

      Our Court has also observed that the Supreme Court endorsed an Eighth

Amendment Bivens action against federal officers who fail to protect an inmate from

inmate-on-inmate violence. Bistrian v. Levi, 912 F.3d 79, 90-91 (3d Cir. 2018)

(discussing Farmer v. Brennan, 511 U.S. 825 (1994)). We explained that the absence of a

specific reference to Farmer in the Supreme Court’s discussion of recognized Bivens

contexts “may be that the [Supreme] Court simply viewed the failure-to-protect claim

[from Farmer] as not distinct from the Eighth Amendment deliberate indifference claim




                                            3
in the medical context [from Carlson].” Id. at 91.1 This perspective is correct. Indeed,

the Supreme Court itself has explained, albeit in the 42 U.S.C. § 1983 context, that there

is:

       no significant distinction between claims alleging inadequate medical care
       and those alleging inadequate “conditions of confinement.” Indeed, the
       medical care a prisoner receives is just as much a “condition” of his
       confinement as the food he is fed, the clothes he is issued, the temperature he
       is subjected to in his cell, and the protection he is afforded against other
       inmates. There is no indication that, as a general matter, the actions of prison
       officials with respect to these nonmedical conditions are taken under
       materially different constraints than their actions with respect to medical
       conditions.

Wilson v. Seiter, 501 U.S. 294, 303 (1991). Thus, our Court in Bistrian correctly

concluded that conditions of confinement claims are not limited to those predicated on a

failure to provide adequate medical care but also include claims based upon a failure to

protect an inmate. Bistrian remains the law of our Court.

       Here, we must decide if (1) Mammana’s Bivens claim arises in a new context, that

is, whether it is “different in a meaningful way” from the Supreme Court’s previous

Bivens cases, and (2) if it arises in a new context, “whether there are special factors

counseling hesitation against extending Bivens into this new context.” Ziglar v. Abbasi,

137 S. Ct. 1843, 1857-59 (2017).



       1
         Bistrian’s analysis is undisturbed by Hernandez v. Mesa, 140 S. Ct. 735 (2020).
As in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) (which Bistrian discussed), the Hernandez
Court also listed only three recognized Bivens cases (Bivens, Davis, and Carlson), and
like Abbasi, may not have listed Farmer as an established Bivens context because the
Court viewed Carlson and Farmer as arising in the same context, namely a challenge to
the conditions of a prisoner’s confinement. If the Supreme Court disagreed with
Bistrian’s interpretation of Abbasi, the Hernandez Court could have, of course, said so.
                                              4
                                                 B

          I first address whether we are confronted with a new context that would result in

an extension of Bivens. Although “even a modest extension [of Bivens] is still an

extension,” id. at 1864, there are “[s]ome differences, of course [that are] so trivial that

they will not suffice to create a new Bivens context,” id. at 1865. The Supreme Court has

explained:

          [a] case might differ in a meaningful way because of [1] the rank of the
          officers involved; [2] the constitutional right at issue; [3] the generality or
          specificity of the official action; [4] the extent of judicial guidance as to how
          an officer should respond to the problem or emergency to be confronted;
          [5] the statutory or other legal mandate under which the officer was
          operating; [6] the risk of disruptive intrusion by the Judiciary into the
          functioning of other branches; or [7] the presence of potential special factors
          that previous Bivens cases did not consider.

Id. at 1860. The observations in Bistrian and Wilson, as well as a consideration of these

factors from Abbasi, all support holding that Mammana’s conditions of confinement

claim does not present a new Bivens context, and he thus should be permitted to pursue a

Bivens claim against the individual federal officer who violated his Eighth Amendment

rights.

          First, as just stated, Wilson made clear that the conditions of a prisoner’s

confinement include the food, clothing, medical care, and safety that he receives. 501

U.S. at 303. Farmer made a similar observation and further stated that federal prison

officials are duty-bound to “provide humane conditions of confinement.” 511 U.S. at

832. A housing condition that poses a risk of harm to a prisoner, such as one that is

unhygienic or unbearably cold, is a condition that serves no penological purpose, just like


                                                 5
a condition that deprives a prisoner of adequate medical care or protection from violence.

Though Carlson focused specifically on medical care, both Carlson and Farmer

recognized claims based upon prisoner mistreatment, see Abbasi, 137 S. Ct. at 1864.

Because Mammana’s claim is predicated upon the same type of wrong, his claim is

within a context the Supreme Court has already recognized under Bivens.2

       Second, the Abbasi considerations for determining whether the present context is

meaningfully different from the recognized contexts show that Mammana’s claim arises

in the same context. Like the plaintiffs in Carlson and Farmer, Mammana (a) brought

claims against individual officers, and not high-ranking officials;3 (b) seeks relief for a

violation of the Eighth Amendment’s prohibition against cruel and unusual punishment;

and (c) challenges a specific action, rather than a general policy, that he alleges subjected

him personally to harm. Moreover, guidance exists that provides the parameters within

which officers are to act and that directs how courts should assess alleged violations of

the Eighth Amendment. Indeed, in this very case, we have applied the Supreme Court’s

teachings to conclude that prison officials must ensure that a prisoner has “the minimal


       2
         The Majority, by contrast, disregards Farmer and takes a narrow reading of
Carlson as being solely about a prisoner’s right to adequate medical treatment. In so
doing, the Majority does not respond to Abbasi’s broad characterization of Carlson as
being about “prisoner mistreatment,” Farmer’s enunciation that the Eighth Amendment
demands “humane conditions of confinement,” or Wilson’s explanation that the medical
care and safety a prisoner receives, as recognized Bivens claims in Carlson and Farmer
respectively, are just different circumstances that together make up a prisoner’s
conditions of confinement.
       3
         Thus, Mammana’s claim is a far cry from the Bivens claim at issue in Abbasi, in
which the plaintiffs “challenge[d] the confinement conditions imposed on illegal aliens
pursuant to a high-level executive policy created in the wake of a major terrorist attack on
American soil.” 137 S. Ct. at 1860.
                                              6
civilized measures of life’s necessities,” Mammana, 934 F.3d at 372-73 (quoting Farmer,

511 U.S. at 834), and that Mammana’s allegations, if true, show he was deprived of them

in violation of the Eighth Amendment, id. at 373-74. Finally, cases challenging

conditions of confinement have not resulted in a judicial intrusion that has disrupted the

executive branch’s running of prisons. In fact, the intrusion from permitting Mammana’s

conditions of confinement claim to proceed is no different from the intrusion caused by

the medical claims permitted by Carlson, the protection obligation embodied in Farmer,

or the other types of conditions of confinement claims that state prisoners can bring

against state officers. See, e.g., Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020)

(applying Farmer to assess a § 1983 claim of a state prisoner challenging the conditions

of his confinement); Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001) (same).

       In short, these factors show that there is no meaningful difference between the

conditions of confinement claim alleged here and those that the Supreme Court has

permitted to proceed in Carlson and Farmer. Thus, Mammana’s claim does not arise in a

new context, and the District Court erred in concluding otherwise.

                                         C

       Even if Mammana’s claim were viewed as arising in a new context, Abbasi’s

pronouncement that Bivens extensions are disfavored does not mean that they are not

permitted. Here, the factors Abbasi identified for determining whether a court should




                                             7
hesitate in permitting a claim to proceed should not give us pause in recognizing a

conditions of confinement claim against individual prison officers.

       Abbasi identified two factors as “particularly weighty: [1] the existence of an

alternative remedial structure and [2] separation-of-powers principles.” Bistrian, 912

F.3d at 90. It also listed other factors to consider depending on the case:

       [3] the potential cost to the government of recognizing a private cause of
       action, both financially and administratively; [4] whether the judiciary is well
       suited to weigh those costs; [5] the necessity to deter future violations;
       [6] whether Congress has already acted in that arena, suggesting it does not
       “want the Judiciary to interfere;” [7] whether a claim addresses individual
       conduct or a broader policy question; [8] whether litigation would intrude on
       the function of other branches of government; and [9] whether national
       security is at stake.

Id. (quoting Abbasi, 137 S. Ct. at 1856-63). These factors should not cause us to hesitate

to permit a conditions of confinement claim against individual federal officials to

proceed.

       Starting with the first “particularly weighty” factor—the existence of an

alternative remedial structure—“[t]he Supreme Court has noted that ‘when alternative

methods of relief are available, a Bivens remedy usually is not.’” Mack v. Yost, 968 F.3d

311, 320 (3d Cir. 2020) (quoting Abbasi, 137 S. Ct. at 1863). The District Court

correctly recognized that Mammana lacks an alternative remedy. Because he is no longer

incarcerated at Allenwood, he cannot seek relief through the prison grievance system or

obtain equitable relief. Mammana v. Barben, No. 4:17-CV-00645, 2020 WL 3469074, at

*3 (M.D. Pa. June 25, 2020). Moreover, the type of harm he allegedly suffered is the

kind typically addressed via damages. See Bistrian, 912 F.3d at 92. Neither the prison


                                              8
grievance system nor habeas corpus, even if available, could provide such relief. Id.

Furthermore, although the Federal Tort Claims Act does not foreclose a Bivens claim, it

only permits claims against the United States and does not permit recovery from an

individual defendant, which can be important for deterrence. Id. Thus, the absence of an

alternate remedy favors recognizing a conditions of confinement claim here.

       The second “particularly weighty” factor—separation of powers concerns—also

does not counsel hesitation. As our Court has noted, “there are certain areas within the

executive’s domain which are particularly sensitive to judicial intrusion. These include

matters related to national security and the military.” Mack, 968 F.3d at 321; see also

Abbasi, 137 S. Ct. at 1861 (noting that judicial intrusion into national security policy

counsels hesitation against allowing the Bivens claim to proceed); Hernandez v. Mesa,

140 S. Ct. 735, 744 (2020) (same, with foreign relations); United States v. Stanley, 483

U.S. 669, 683-84 (1987) (same, with military affairs). Here, Mammana’s claim does not

implicate national security, foreign relations, or military affairs and therefore does not

implicate executive power concerns.

       Permitting such a claim to proceed also does not infringe upon Congress’s

interests. Although Congress has not created a standalone cause of action for

constitutional claims against federal officers, the Prison Litigation Reform Act (“PLRA”)

reflects Congress’s goal to reduce the volume of prisoner suits but not a desire “to

eliminate whole categories of [Bivens] claims through silence and implication.” Bistrian,

912 F.3d at 93 n.22. Indeed, the PLRA “govern[s] the process by which federal prisoners

bring Bivens claims [and] . . . [t]he very statute that regulates how Bivens actions are

                                              9
brought cannot rightly be seen as dictating that a Bivens cause of action should not exist

at all.” Id. at 93; see also Mack, 968 F.3d at 324 (“[T]he argument that Congressional

silence within the PLRA suggests that Congress did not want a damages remedy against

prison officials for constitutional violations . . . . is untenable, as it would arguably

foreclose all Bivens claims brought in the prison context . . . .”).4 Thus, Congress’s

enactment of the PLRA after Bivens, Carlson, and Farmer shows that it contemplated

damages suits against federal prison officials who violate the Constitution where such a

violation results in physical harm. See 28 U.S.C. § 1915A; Midlantic Nat. Bank v. N.J.

Dep’t of Env’t Prot., 474 U.S. 494, 501 (1986) (“The normal rule of statutory

construction is that if Congress intends for legislation to change the interpretation of a

judicially created concept, it makes that intent specific.”).

       Relatedly, permitting such a claim would not result in an intrusion into prison

operations any more than in medical treatment cases, failure to protect cases, or § 1983

cases that courts hear every day. Moreover, the claim here does not challenge a policy.

Rather, it arises from a specific incident involving one prisoner who challenges the

actions of low-level officials, and thus adjudication of the claim would not impact prison

policy.5 See Bistrian, 912 F.3d at 94 (distinguishing a claim relating to “a specific

isolated event” from one that “more fully calls in question broad policies pertaining to the



       4
          Contrary to the Majority’s view, our binding precedent in Mack and Bistrian
squarely rejected the notion that the passing of the PLRA is a special factor counseling
hesitation against extending Bivens in the prison context.
        5
          In fact, we previously characterized Mammana’s claim as “straightforward.”
Mammana, 934 F.3d at 370.
                                              10
reasoning, manner, and extent of prison discipline”). Furthermore, conditions of

confinement claims are subject to numerous requirements that weed out frivolous claims,

including screening under 28 U.S.C. § 1915A, exhaustion requirements under the PLRA,

42 U.S.C. § 1997e(a), pleading requirements, Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009), and qualified immunity.6

       In addition, the need for deterrence does not counsel against recognizing the claim,

but in fact supports it. Permitting a claim against an individual provides a mechanism to

impose individual liability, which in turn serves to deter him or her from repeating

unconstitutional conduct and sends a message to others not to engage in similar acts. To

preclude a cause of action based upon the conditions in which an officer confined an

inmate would allow that officer to escape liability and would run counter to Bivens’

purpose to “deter individual federal officers from committing constitutional violations.”

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001). Moreover, if there are

widespread conditions that violate the Eighth Amendment, there would be a “dire need

for deterrence,” and allowing such claims to proceed would “validat[e] Bivens[’s]

purpose.” Lanuza v. Love, 899 F.3d 1019, 1033 (9th Cir. 2018).

       Neither the potential cost to the Government of recognizing a conditions of

confinement claim nor the judiciary’s ability to weigh those costs counsel in favor of

hesitation. Although every Bivens claim entails some costs, “there are circumstances

where the benefits of Bivens expansion will outweigh these burdens.” Mack, 968 F.3d at


       6
        Moreover, 42 U.S.C. § 1997e(e) further limits the damages recoverable by a
prisoner.
                                            11
324. Over 150 years ago, Fyodor Dostoevsky wrote that “the degree of civilization in a

society is revealed by entering its prisons.” Fyodor Dostoevsky, The House of the Dead

76 (Constance Garnett trans., 1957). The Framers understood this sentiment and

enshrined it in our Constitution by protecting a prisoner from cruel and unusual

punishment. U.S. Const. amend. VIII. Thus, our Constitution requires that our prisoners

be housed with the “minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at

834. “Although the Eighth Amendment does not mandate comfortable prisons, prison

officials must ensure that inmates receive adequate food, clothing, shelter, and medical

care.” Mammana, 934 F.3d at 373 (quotation marks and citations omitted). The cost of

ensuring that this obligation is fulfilled is outweighed by the need to prohibit conditions

that are imposed without penological purpose and which pose a substantial risk of serious

harm. Moreover, to conclude otherwise and preclude a federal prisoner from bringing

such a claim would mean that a state inmate subjected to inhumane conditions of

confinement would be able to sue individual officers for violating his federal Eighth

Amendment rights, but a federal inmate subjected to identical conditions could not.

Bivens, as expanded upon in Carlson and Farmer, ensures that such unequal treatment

does not occur and that each inmate receives the same constitutional protections.

       In sum, because Mammana has no alternative remedy, the PLRA does not

preclude a damages claim against federal officers, various tools exist to weed out

frivolous claims thus ensuring that condition of confinement claims would not

overwhelm prison officials, and because such a claim does not challenge a prison policy

or implicate national security, foreign relations, or military matters, and allowing the

                                             12
claim will deter individual federal officers from violating the constitution, there should be

no hesitation in allowing such a claim to proceed.7

       Because I disagree with my colleagues and conclude that the District Court erred

in barring Mammana from proceeding against Lieutenant Barben on his conditions of

confinement claim, I respectfully dissent.




       7
         Although no circuit court has recognized a Bivens claim premised on
unconstitutional conditions of confinement in a precedential opinion, the Court of
Appeals for the Ninth Circuit recently did so in a nonprecedential opinion. See Reid v.
United States, 825 F. App’x 442, 444-45 (9th Cir. 2020) (holding that the plaintiff’s
Eighth Amendment “conditions of confinement” claim did not present a new Bivens
context and, even if it did, there were no special factors counseling hesitation); but see
Schwarz v. Meinberg, 761 F. App’x 732, 733-34 (9th Cir. 2019) (holding that the
plaintiff’s Eighth Amendment claim regarding “unsanitary cell conditions” presented a
new Bivens context). Moreover, the Court of Appeals for the Second Circuit is
considering this very same issue. See Walker v. Schult, 463 F. Supp. 3d 323, 329
(N.D.N.Y. 2020) (holding that the plaintiff’s Eighth Amendment “prison condition case”
did not present a new Bivens context), appeal docketed, No. 20-2145 (2d Cir. July 30,
2020)).
                                             13